DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturies (DE 2162402) and further in view of Pirelli (GB 1309693), Tsukagoshi (JP 5-139115), Korte (DE 102004029987), and/or Kim (KR 2004-0036839).  
As best depicted in Figure 2, Sturies is directed to a tire construction comprising a tread 1, a pair of sidewall portions (no reference character provided), a pair of bead portions 4, a carcass 3, and a tread reinforcing layer (combination of 2a and 2b).  More particularly, said tread reinforcing layer is a net structure having a plurality of first oblique segments (those segments extending in a first direction) and a plurality of second oblique segments (those segments extending in a second direction), wherein respective segments are directly connected to one another in the absence of a circumferential segment (direction is simply switched at respective ends of said layer).      
 A fair reading of Sturies suggests that an angle of the oblique segments is constant.  However, it is equally well known to vary the inclination angle of belt cords over an axial extent of the belt layer, such that larger cord angles are present at a tire centerline and gradually reduced cord angles are present when moving toward respective axially outer ends of the belt layer, as shown for example by Pirelli (Figures 3 and 4 and Page 1, Lines 25-40), Korte (Figure 2a and Abstract), Kim (Figure 1 and Abstract), and/or Tsukagoshi (Figure 3 and Abstract).  This arrangement increases rigidity in regions that approach respective shoulders, resulting in improved belt durability.  One of ordinary skill in the art at the time of the invention would have found it obvious to vary an inclination angle θ1 of Sturies in accordance to the claimed invention, in view of Pirelli, Korte, Kim, and/or Tsukagoshi, to obtain the aforementioned benefits.  It is further noted that the claims as currently drafted fail to specify the axial extents of respective outside parts in a manner that excludes such an interpretation.  
Lastly, with respect to claim 1, Sturies states that said segments are covered by rubber after being arranged across the axial extent of the crown region and as such, the final structure of Sturies would mimic that required by the claimed invention.  It is emphasized that the claims are directed to a tire article as opposed to a method of manufacturing a tire construction.  
Regarding claim 2, first and second segments are connected to another at respective ends of the tread reinforcing layer.  
As to claims 3-6, the totality of the applied references suggests cord variations that can be viewed as “stepwise” or “continuous”.

Regarding claims 7 and 8, any arbitrary end region of the belt reinforcing layer can be viewed as respective axially outer parts and such parts can have smaller axial widths than adjacent interspaces (emphasis on Figure 2a in Korte in which angle gradually decreases in a small axially outer region designated as 6 and Figure 4 in Pirelli in which angle gradually decreases in a small axially outer region).
As to claim 9, a fair reading of Sturies suggests a belt construction designed for tires formed with crossed plies and such would include motorcycle tires having the claimed contour/geometry.  It is emphasized that crossed ply designs have applicability in motorcycle tire constructions.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        December 2, 2022